Citation Nr: 1032425	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and/or depression.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2004 by the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO).

In July 2007, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

In November 2007, the Board remanded the Veteran's claims for 
further development.  The RO has substantially complied with the 
mandates of the remand.  The case has been returned for appellate 
review.

The Board has recharacterized the Veteran's single service 
connection claim for PTSD, as service connection claim for an 
acquired psychiatric disorder, to include PTSD and/or depression, 
to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, 
the issue is as stated on the title page.

The issue of entitlement to service connection for 
irritable bowel syndrome, to include as secondary to PTSD, 
has been raised by a July 2004 statement from the Veteran.  
Additionally, in April 2008 statements from the Veteran 
and his representative filed a Notice of Disagreement with 
the March 2008 denial of service connection claims for 
cardiac problems and hypertension; however, only November 
2008 rating action addressing entitlement to service 
connection for hypertension, to include as secondary to 
herbicide exposure, has been made of record, making it 
unclear if a separate service connection claim for cardiac 
problems was ever adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Based on the evidence presently of 
record, the Board concludes that the AOJ has not 
adjudicated the Veteran's respective service connection 
claims, for irritable bowel syndrome, to include as 
secondary to PTSD, or for cardiac problems, in the first 
instance.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action. 

The issue of entitlement to service connection for hypertension, 
to include as secondary to herbicide exposure is addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, currently 
diagnosed as PTSD and depression.  

2.  When resolving doubt in the Veteran's favor, the Veteran's 
account of his stressors is credible and consistent with the 
places, types and circumstances of his service.  

3.  A December 2008 VA examiner diagnosed the Veteran with PTSD 
based on his claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  Given the favorable outcome, the 
Veteran is not prejudiced from the Board's adjudication of his 
claim at this time.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran claims that his currently diagnosed PTSD is related 
to events that occurred during his military service.  Service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated by active military duty.  38 
U.S.C.A. § 1110.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Alternatively, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

At the outset, the Board notes that multiple private and VA 
treatment records document the Veteran's diagnosis with PTSD and 
have related this diagnosis to his claimed in-service stressors.  
See Statement/Evaluation, R.E., Ph.D., December 10, 2003; 
Statement/Opinion, G.F., M.D., January 12, 2007; 
Statement/Opinion, D.B., Psy.D., February 13 , 2007; 
"Diagnosis," VA Exam Report, December 3, 2008.  

Therefore, the determinative issue, and the focus of the analysis 
to follow, is whether there is credible supporting evidence that 
the claimed in-service stressor actually occurred (i.e., has the 
Veteran's claimed stressor(s) been sufficiently confirmed).   

In this regard, there is both positive and negative evidence of 
record.  At his July 2007 Board hearing, the Veteran provided 
testimony indicating that he witnessed the death of many fellow 
service members, although his unit sustained no casualties.  
Hearing Trans., pp. 13-16, July 24, 2007.  The Veteran also 
submitted an account detailing the death of a "Lt. Kim," whom 
was a member of the Republic of Korea Signal Company.  See 
Statement in Support of Claim for Service Connection for Post-
Traumatic Stress Disorder (PTSD), July 20, 2009.  With respect to 
the aforementioned claimed stressors, the Board notes that the 
stressor of witnessing the death of many fellow service members, 
although none in his unit, is not necessarily consistent with the 
circumstances of the Veteran's service.  It is also noted that 
the U.S. Army and Joint Services Records Research Center (JSSRC) 
could not conduct a meaningful search with regard to the death of 
a "Lt. Kim."  

Nonetheless, at the 2007 Board hearing, the Veteran also 
testified that on multiple occasions, while installing 
communications antennas, he and members of his "Antenna Team" 
came under small arms enemy fire.  Hearing Trans., pp. 13-16, 
July 24, 2007.  Additionally, during the pendency of the appeal, 
the Veteran has asserted that he and his unit incurred rocket 
attacks.

As indicated above the Veteran served on active duty from August 
1968 to June 1970.  His service personnel records indicate that 
he was deployed to Phu Lam, Vietnam with the USASTRATCOM Signal 
Support Agency from August 1969 to June 1970, as a Radio Systems 
Officer and Platoon Leader.  The Veteran also received a Bronze 
Star Medal.  

The Bronze Star Medal citation reflects in part that the Veteran 

distinguished himself by outstandingly meritorious 
service in connection with military operations 
against a hostile force in the Republic of Vietnam.  
During the period 18 October 1969 to 30 May 1970 he 
consistently manifested exemplary professionalism and 
initiative in obtaining outstanding results.  His 
rapid assessment and solution of numerous problems 
inherent in a combat environment greatly enhanced the 
allied effectiveness against a determined and 
aggressive enemy.

Additionally, the Department of Defense Manual of Military 
Decorations & Awards indicates that a Bronze Star Medal is 
awarded to a service member who

...distinguishes himself or herself by heroic or 
meritorious achievement or service...[w]hile engaged in 
an action against an enemy of the United 
States...[w]hile engaged in military operations 
involving conflict with an opposing foreign 
force...[and/or] [w]hile serving with friendly foreign 
forces engaged in an armed conflict against an 
opposing armed force in which the United States is 
not a belligerent party.  

See AP1.1.2.20, DoD Instruction 1348.33-M.  

Indeed, the Board acknowledges that the Bronze Star Medal does 
not in and of itself confirm the Veteran's presence in a combat 
zone, as would the Combat Infantryman's Badge or the Purple 
Heart.  However, after considering the criteria necessary to 
receive this medal, the nature of the Veteran's MOS and his 
confirmed service in Vietnam, the Board finds that these factors 
together highly suggest that the Veteran's claimed stressors of 
incurring small arms fire, rocket attacks or mortar attacks are 
consistent with the places, types, and circumstances of his 
service.  

The Board also points out that although the U.S. Army and Joint 
Services Records Research Center (JSSRC) was unable to locate any 
unit records confirming any enemy attacks during the relevant 
period, JSSRC was able to confirm that the Veteran's unit 
"visited [multiple] subscriber terminals" in May 1970 and July 
1970, including the II Field Forces area of Operation, Long Binh, 
Vietnam that came under enemy attack in May 1970.  Although this 
does not provide definitive evidence that the Veteran was at this 
location when the documented attack occurred, upon considering 
all evidence of record (both favorable and unfavorable to the 
Veteran), the Board, as the fact finder, finds his account of 
experience and duties in Vietnam to be competent and credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
As such, although the Veteran had a noncombat military 
occupational specialty, his assignment to a unit that "visited" 
a military base that came under enemy attack, within the 
timeframe of such visit, would strongly suggest that he was, in 
fact, exposed to such attacks.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that Veteran was stationed at the base).  After resolving 
all reasonable doubt in his favor, the evidence is suggestive of 
the Veteran's presence at a location at the time of an attack, 
minimally, would tend to confirm his statements that he 
experienced such attacks.  Moreover, a claimed stressor need not 
be corroborated in every detail.  Souzzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

In light of the recent revisions to 38 C.F.R. § 3.304(f), as 
outlined above, the Board finds that the evidence of record 
sufficiently satisfies the criteria necessary to confirm the 
Veteran's stressors.  Initially, the Veteran's claimed stressors 
relate to "fear of hostile or terrorist activity," within the 
meaning of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39852 (July 
13, 2010).  The Veteran's statements of being exposed to enemy 
fire are credible.  In addition, a December 2008 VA examiner 
reviewed the Veteran's numerous stressor statements and conducted 
an appropriate psychiatric examination that resulted in the 
Veteran being diagnosed with PTSD.  See "Diagnosis," VA Exam 
Report, December 3, 2008.  In other words, the VA examiner 
confirmed that the Veteran's claimed stressors adequately 
supported a diagnosis of PTSD.  As highlighted previously, and 
based on the evidence of record, the Board finds the Veteran's 
stressors are consistent with the places, types and circumstances 
of his service and that there is no clear and convincing evidence 
to the contrary.  See Buchanan, 451 F.3d at 1335.  Therefore, the 
Veteran's lay statements sufficiently establish the occurrence of 
his claimed stressors.  See 75 Fed. Reg. 39852 (July 13, 2010).

In sum, whether considered under 38 C.F.R. § 3.304(f) prior to or 
following the revision, and with the resolution of any reasonable 
doubt as may be present in the present circumstance in his favor, 
the Board finds that the Veteran's claimed stressor has been 
sufficiently confirmed, satisfying the criteria necessary to 
establish service connection for PTSD.  To this extent, the 
Veteran's claim is granted; nonetheless, the Board's grant herein 
in no way indicates the appropriate rating for the Veteran's 
service connected disorder.  

As an aside, the Board adds that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id. at 5.  
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's 
service connection claim for PTSD.  However, the claims folder 
documents a diagnosis of a depressive disorder as well.  See 
"Diagnoses," VA Mental Health Record, November 14, 2005; 
"Treatment," VA Exam Report, December 3, 2008.  The record 
reflects that the Veteran statement that he "ignored [his] 
symptoms," and finally went to seek help in approximately 2002, 
reasonably suggesting he may have experienced psychiatric 
symptoms since his separation from service.  "Comments," VA 
Medical Release Form, January 30, 2004.  Given that there is no 
competent evidence of record distinguishing the symptoms between 
PTSD and a major depressive disorder, the Board finds service 
connection for depression is warranted.  When it is not possible 
to separate the effects of the service-connected condition versus 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD and depression is granted.  







REMAND

The Board notes that an August 2008 rating action denied the 
Veteran's service connection claim for hypertension, to include 
as secondary to herbicide exposure.  In September 2008, the 
Veteran filed a timely Notice of Disagreement with this rating 
action.  However, the Veteran has not been provided a Statement 
of the Case (SOC) related to this issue, and should be provided 
one.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, if the Veteran wishes to perfect his 
appeal to the Board, he must file a timely substantive appeal 
after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
Veteran addressing the claim of 
entitlement to service connection claim 
for hypertension, to include as secondary 
to herbicide exposure.  The Veteran and 
his representative should be informed of 
the period of time within which he must 
file a substantive appeal to perfect his 
appeal to the Board concerning these 
respective issues.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If, 
and only if, a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


